Murray, J.
(dissenting).—The statute of frauds provides (2 R. S., 135, §. 3), “ that every contract for the sale of any goods, chattels, or things in action, for the price of fifty dollars or more, shall be void, unless a memorandum of such contract be made in writing, and be subscribed by the parties to be charged thereby.”
The judge, on the trial, correctly decided that these two papers must be read together as one contract. The defendant took no exception to that decision. Assuming that to be so, there is an entire compliance with the statute. It is not denied but what it is sufficiently subscribed.
The party that receives the pay is the vendor of the goods. It is stated in the contract, that Abram Folluk, or Abram Falk, is the party to receive the pay. Abram Folluk and Abram Falk are one and the same person.
The defendant, who is sued as Abram Falk, at the request of plaintiff, produced on the trial that part of the contract signed by Sutphen, in which the purchase price was made payable to Abram Folluk, which proves conclusively, that the defendant Abram Falk and Abram Folluk is one and the same person. It was not denied, on the trial, but that they were one and the same person; no such suggestion was made. The defendant did not intimate he was not the man when the plaintiff presented him the contract, and notified him to deliver the hops.
. By the contract, Sutphen agreed to pay for the hops. He then was the purchaser. So that there was a memorandum *66of this contract made in writing. It appears,' by that writing, who was the vendor, and who the vendee. The property sold, was stated and described. The price to be paid was specified. It was subscribed by both the parties. Nothing more to satisfy the most technical construction of the statute is required.
Though inartificially drawn, it is an entire compliance therewith.
If I am right in these views, the judgment of the general term should be reversed, and that of the special term affirmed.